Citation Nr: 0819854	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  01-07 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether there is clear and unmistakable error (CUE) in a 
rating decision of May 31, 1974, which denied service 
connection for undifferentiated type schizophrenia.


REPRESENTATION

Appellant represented by:	David W. Glasser, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 16, 1973, to 
December 10, 1973.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of September and 
December 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

A hearing was held at the RO in June 2002 before a Veterans 
Law Judge.  Subsequently, in a decision of September 2002, 
the Board denied appeals regarding the above referenced CUE 
claim as well as two other issues which were on appeal.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims.  In a decision of October 2003, 
the Court granted a joint motion to vacate the Board's 
decision, and remanded the matter to the Board for further 
action.  The Board subsequently remanded two issues to the 
RO, but for reasons which are not clear, the Board did not 
take any action with respect to the claim for CUE.  The case 
has not been recalled to the Board for the purpose of 
addressing the CUE claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in June 2002.  Unfortunately, that 
judge has since retired.  The Board wrote to the veteran to 
inquire as to whether he desired another hearing by a 
Veterans Law Judge.  The veteran responded in April 2008 by 
stating that he wanted to attend a hearing before a Veterans 
Law Judge via video-conference.  

This hearing must be scheduled at the RO level before 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to 
a hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
before a Veterans Law Judge via video-
conference, and notify him of the 
scheduled hearing at the latest address of 
record.  A copy of the notice provided to 
the veteran of the scheduled hearing 
should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



